MEMORANDUM**
The Center of Bio-Ethical Reform, Inc., and its Executive Director Gregg Cunningham, appeal the district court’s denial of their motion for a preliminary injunction prohibiting enforcement of § 40-6.1 of the Revised Ordinances of Honolulu, Hawaii. We have jurisdiction under 28 U.S.C. § 1292(a)(1). The appeal comes to this panel under Ninth Circuit Rule 3-3.
Our review of an order denying a preliminary injunction is “limited and deferential,” Southwest Voter Registration Education Project v. Shelley, 344 F.3d 914, 918 (9th Cir.2003) (en banc), and the district court, whose order is thorough and well-reasoned, did not abuse its discretion in concluding that the plaintiffs failed to demonstrate either (1) a combination of probable success on the merits and the possibility of irreparable harm, or (2) that serious questions are raised and the balance of hardships tips sharply in their favor. Id., at 917-18 (describing the alternative tests for preliminary injunctive relie®. Our disposition of this appeal will affect the rights *780of the parties only until the district court renders judgment on the merits of the case, at which time the losing party may again appeal. Sports Form, Inc. v. United Press Int'l Inc., 686 F.2d 750, 753 (9th Cir.1982).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.